


110 HR 1936 IH: To amend the Small Business Act to increase the minimum

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1936
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Wynn introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to increase the minimum
		  Government-wide goal for procurement contracts awarded to small business
		  concerns.
	
	
		1.Increase in government-wide
			 goal for procurement contracts awarded to small business concernsSection 15(g)(1) of the Small Business Act
			 (15 U.S.C. 644(g)(1)) is amended by striking 23 percent and
			 inserting 25 percent.
		
